Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 1 of 39




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               Case No.: 0:20-cv-61023-RUIZ/Strauss
   EDWARD MATTHEW
   BUCKLEY and TOP GUN
   OPTIONS, LLC,
        Plaintiffs,
   v.
   EMMETT MOORE and
   TRADINGSCHOOLS.ORG,
        Defendants.
                                    /
   EMMETT MOORE
       Counterclaim-Plaintiff,

   v.

   EDWARD MATTHEW
   BUCKLEY, SUSAN BUCKLEY,
   and TOP GUN OPTIONS, LLC,
         Counterclaim-Defendants.

   ___________________________/


          DEFENDANT AND COUNTERCLAIM-PLAINTIFF EMMETT MOORE’S
                             COUNTERCLAIM


          Defendant/Counterclaim-Plaintiff Emmett Moore brings the following counterclaim

   against Plaintiff/Counterclaim-Defendant Edward Buckley (an individual), Counterclaim-

   Defendant Susan Buckley (an individual), and Plaintiff/Counterclaim-Defendant Top Gun

   Options, LLC (a limited liability corporation) (hereinafter collectively as “Counterclaim-

   Defendants”) in relation to the Third Amended Complaint filed on August 9, 2021 [D.E. 96], and

   alleges as follows:




                                                   1
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 2 of 39




                                      NATURE OF THE ACTION

           1.      This is an action against Counterclaim-Defendants for violation of Florida’s

   Deceptive and Unfair Trade Practices Act (“FDUTPA”). By this action, Counterclaim-Plaintiff

   seeks actual damages, injunctive relief, attorneys’ fees, and all other relief to which

   Counterclaim-Plaintiff may be entitled.

                                              THE PARTIES

           2.      Counterclaim-Plaintiff Emmett Moore (“Mr. Moore”) is a citizen of the state of

   California, County of San Diego. Mr. Moore operates a website known as Tradingschools.org.

           3.      Counterclaim-Defendant Edward Buckley (a/k/a Matthew Buckley) is a manager

   of, and on information and belief, the CEO of Top Gun Options, LLC. Edward Buckley is a

   citizen of the State of Florida, Palm Beach County, which is within this Court’s District.

           4.      Counterclaim-Defendant Susan Buckley is a manager and director of Top Gun

   Options, LLC, and serves as a 50% owner of Top Gun Options LLC’s parent company, Strike

   Fighter Financial, LLC. Counterclaim-Defendant Susan Buckley is a citizen of the State of

   Florida, Palm Beach County, which is within this Court’s District.

           5.      Counterclaim-Defendant Top Gun Options, LLC, is a Florida limited liability

   corporation with its principal place of business in Palm Beach County, which is in this Court’s

   District.

           6.      All Counterclaim-Defendants transact the vast majority of their business that give

   rise to this counterclaim, in the State of Florida.

                                     JURISDICTION AND VENUE

           7.      This Court has jurisdiction over the subject matter of Counterclaim-Plaintiff’s

   claims pursuant to 28 U.S.C. § 1332, as the Counterclaim-Plaintiff on the one hand, and the




                                                         2
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 3 of 39




   Counterclaim-Defendants on the other hand are citizens of different states, and the amount in

   controversy exceeds $75,000, as is defined by case law on FDUTPA claims. In addition, this

   Court has jurisdiction under 28 U.S.C. Sec. 2201 for claims arising under the Declaratory

   Judgment Act.

          8.       The Court may exercise personal jurisdiction over Counterclaim-Defendants

   Edward Buckley and Top Gun Options, LLC, as they have consented to this Court’s personal

   jurisdiction by way of their complaint, and citizenship.

          9.       The Court may exercise personal jurisdiction over Counterclaim-Defendant Susan

   Buckley as she is a citizen of the State of Florida, Palm Beach County, and her actions subject to

   this Counterclaim were conducted in this Court’s District.

          10.      As such, venue is proper under 28 U.S.C. Sec. 1391.

                                    FACTUAL ALLEGATIONS

   A. Counterclaim-Plaintiff, Mr. Moore’s, Background

          11.      Mr. Moore has operated the website known as tradingschools.org since

   approximately 2014, where he authors and publishes content for the public’s consumption

   regarding investment services, investment fraud, investment or financial software, and

   particularly about educational services that are provided by various individuals and vendors.

          12.      Since the creation of the website tradingschools.org, Mr. Moore has authored

   hundreds of articles.

          13.      Mr. Moore’s website contains unbiased, informational articles regarding trading

   and investment products and services.

          14.      With respect to educational materials provided by trading vendors, Mr. Moore

   generally will not publish a positive review unless the trading vendor can show at least 12




                                                    3
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 4 of 39




   months of consistent brokerage statements that demonstrate his or her ability to actually trade in

   the live market.

          15.     The importance of actual trading is simple: many self-proclaimed successful

   trading educators only use simulated trading. Simulated trading, otherwise known as “paper

   trading” or “fake trading” does not use real currency. Some brokerage accounts will provide an

   applicant with a fake trading account so that they can practice trading on a simulated market

   account before taking any risk with real money.

          16.     Using fake trading not only has zero risk to the trader using such a system, but on

   information and belief, some of the brokerage accounts, like the one used by Counterclaim-

   Defendants, do not keep a paper trail or any record of the gains or losses from use of the

   simulator.

          17.     In other words, a person can dump as much fake money into or out of a simulated

   account with no record of them doing so. This tactic is used to deceptively “puff” up a balance,

   but also to hide significant losses and emphasize winning trades, in the absence of proof or a

   record from the brokerage company.

          18.     As a general matter, Mr. Moore will ask for verified brokerage statements or tax

   returns of an investment educator prior to publishing an article, in order to verify that the trading

   educator earns profit trading in the live market.

          19.     In addition, Mr. Moore frequently works with law enforcement and regulatory

   agencies, such as the Commodity Futures Trading Commission (“CFTC”), the Federal Trade

   Commission (“FTC”), the United States Securities and Exchange Commission (“SEC”), and the

   Federal Bureau of Investigation (“FBI”), with respect to certain individuals and companies

   engaging in violation of securities laws, and investment fraud.




                                                       4
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 5 of 39




           20.     Mr. Moore’s work is not without risk—Mr. Moore has been threatened with, and

   has defended lawsuits in the past that attack his First Amendment Rights as a publisher of

   newsworthy matters of the public interest—specifically frauds and scams in the trading industry.

           21.     For example, Mr. Moore was once the target of a “murder for hire” crime that was

   thwarted by law enforcement. The motivation of the alleged crime was because Mr. Moore

   exposed the fraudulent activities of an unlicensed and unregistered investment advisor.

           22.     Mr. Moore has also been an eligible recipient of numerous whistleblower actions

   regarding violations of the Commodity Exchange Act.

           23.     Somewhat recently, Mr. Moore provided key evidence that the FTC used to seize

   the company assets of a company named “RagingBull,” which purportedly scammed consumers

   out of approximately $137 million dollars in an investment education scheme.

           24.     Mr. Moore provided key evidence to the CFTC in their prosecution of another

   investment education scheme named “School of Trade” which resulted in a 4.9 million dollar

   restitution order.

           25.     Mr. Moore provided key evidence to the FBI in their apprehension of “Michael

   Salerno,” an individual running $76 million-dollar investment fraud and is now facing multiple

   charges of securities fraud and significant time in federal prison.

           26.     In the past six years, Mr. Moore has assisted law enforcement and regulatory

   agencies in dozens of investment fraud schemes resulting in numerous convictions, restitution

   orders, and/or industry banishment.

           27.     Mr. Moore authors neutral or negative reviews when he discovers potentially

   fraudulent or misleading activity for an individual or entity in the trading services industry.

           28.     At times, Mr. Moore will change his review in a more positive light if the subject




                                                     5
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 6 of 39




   of his article provides documentation of actual trades for a year, or otherwise is open and

   transparent with Mr. Moore about his/her trading practices.

             29.   At other times, Mr. Moore will change a review to reflect a more negative aspect,

   such as what happens when a regulatory body like the CFTC or FTC takes enforcement action

   against the subject of his article, after an article has been published.

             30.   Aside from advertising on tradingschools.org, Mr. Moore discloses “affiliates”

   that he has reviewed and written positively about. These affiliates have produced actual, live

   brokerage statements to Mr. Moore to prove that the trader was actually trading for at least one

   year. The existence of the affiliate relationship is clearly disclosed, and their trading results are

   discussed within the article.

             31.   Mr. Moore does not charge companies or individuals for writing positive material,

   nor does he ask for or receive payment for not writing material.

             32.   Mr. Moore wrote a truthful and informative article about Counterclaim-

   Defendants Edward Buckley and Top Gun Options, LLC in June of 2017, entitled “Top Gun

   Options: Paper Tiger?” The article primarily addressed the lack of trading history, even after

   written request, for Top Gun Options, LLC and Edward Buckley.

             33.   Approximately three years later, Counterclaim-Defendants filed suit in the

   Southern District of Florida for counts including defamation and violation of FDUTPA.

             34.   In order to make an end-run around Mr. Moore’s First Amendment protections,

   Counterclaim-Defendants included a false and outrageous allegation that Mr. Moore called

   Edward Buckley on his personal cellphone to demand money in exchange for not writing a

   review.

             35.   Subsequently, on or about July 26, 2021, Mr. Moore published a second article




                                                      6
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 7 of 39




   regarding Counterclaim-Defendants, entitled “Top Gun Options, 2021 Review,” that again

   focused on the lack of brokerage statements proving that the Counterclaim-Defendants actually

   traded, along with public records indicating Mr. Buckley’s lack of financial stability, his past

   frivolous lawsuit, and arrest for a DUI that also included Mr. Buckley’s attempt to arguably bribe

   the arresting officer with statements that he would no longer donate large sums of money if

   charges were sought against him, and claiming to be with the Broward’s Sheriff’s Department

   with a fake badge, all while accusing the arresting officer of being the real criminal

   approximately two dozen times. (See https://www.tradingschools.org/top-gun-options-2021-

   review/ and at Document B, page four, and embedded video of Mr. Buckley’s arrest).

   B. Background on Counterclaim-Defendant Top Gun Options, LLC

          36.     Counterclaim-Defendant Top Gun Options, LLC was incorporated around 2011 in

   the State of Florida.

          37.     Top Gun Options, LLC, markets its educational services on the internet to a

   worldwide population. Top Gun Options, LLC, advertises, markets, distributes, promotes, and

   sells programs for profit on trading and investing via social media, their website, YouTube, live

   seminars, their public relations manager, word of mouth, trustpilot.com, Twitter (before being

   banned), emails, trading alerts, affiliate marketing, and other means that may be discovered

   during the course of litigation. In addition, Counterclaim-Defendants have given interviews for

   outside media about their alleged successful trading.

          38.     To entice consumers to purchase investment education services, Counterclaim-

   Defendants make false or unsubstantiated earnings claims throughout the sales process, as is

   described more fully infra.

          39.     As a general matter, Counterclaim-Defendants represent, explicitly or implicitly,




                                                    7
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 8 of 39




   that anyone, regardless of skill level or experience can learn Counterclaim-Defendant Top Gun

   Options, LLC’s strategy to profit, that it is accessible to all, and that attaining proficiency in

   trading does not require any special aptitude or faculty.

          40.     Counterclaim-Defendants make these representations while they themselves have

   either 1) not traded in the actual market from calendar years 2016-2020, or 2) when trading, have

   suffered significant and demonstrable loss in live trading.

          41.     Top Gun Options, LLC, solicits individuals to subscribe to its services with

   monthly, annual, lifetime or promotional subscriptions based on its fake trading results.

          42.     Most subscriptions to Top Gun Options, LLC range from approximately

   $2,000.00 annually up to approximately $9,000.00 annually, depending on promotions, for

   calendar years 2016 through 2020.

          43.     Top Gun Options, LLCs targets seniors or those close to retirement, with what is

   called “Accelerated Retirement.” This program is on information and belief, the most expensive

   subscription to purchase, with an asking price of $8,995.00 from years 2016 to at least 2020.

          44.     Top Gun Options, LLC sells a subscription service that gives “urgent alerts,”

   which are believed to be Counterclaim-Defendant’s stock picks on a weekly basis. However,

   because none of the Counterclaim-Defendants are believed to have actually traded during

   calendar years 2015, 2016, 2018, or 2019 1, these are predominantly, if not all, fake trades with

   no risk to Counterclaim-Defendants, as opposed to their subscribers who are risking their real




   1
    On information and belief, Counterclaim-Defendants engaged in minimal trading in calendar
   year 2017, with a resulting year-end loss. This live trading is believed to be directly in response
   to Mr. Moore’s first article from June of 2017. Similarly, on information and belief,
   Counterclaim-Defendants began trading again a week prior to filing their complaint in May of
   2020--again as a reaction to Mr. Moore’s successful article and again at a loss to Counterclaim-
   Defendants the approximate amount of over $200,000.00 by the end of 2020.


                                                      8
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 9 of 39




   money on the live market.

          45.     In addition, Top Gun Options, LLC offers one-on-one coaching for “personal

   financial strategic planning session(s)” at approximately $7,995 a year. All sessions are

   allegedly recorded as well.

   C. Background on Counterclaim-Defendant Mr. Edward Buckley

          46.     Counterclaim-Defendant Mr. Buckley served in active duty for approximately a

   decade in the U.S. Navy from the early 1990s, until approximately November 2000. Although

   Mr. Buckley served active duty during peace time, he used to describe his missions as mere

   “patrols” over southern Iraq (sometimes referred to correctly or incorrectly as the “No Fly

   Zone”).

          47.     Frequently, Mr. Buckley now states he flew “Forty-Four Combat Missions” over

   Iraq in promotional materials.

          48.     Mr. Buckley began referring to himself as a “financial consultant” beginning in

   early 2011. Prior to that date, Mr. Buckley’s only known options trading experience began in or

   around 1995 when he traded on behalf of his wife, Counterclaim-Defendant Susan Buckley,

   while on active duty in the U.S. Navy.

          49.     Mr. Buckley has testified under oath that he essentially experienced losses, and no

   income from his trading during the 1990’s.

          50.     Since then, Mr. Buckley has marketed himself and Top Gun Options, LLC as a

   “financial service.”

          51.     Mr. Buckley has no known educational credentials or licensing credentials that

   support a contention that he is a successful, experienced, or knowledgeable options trader.

          52.     Mr. Buckley is not believed to be licensed by FINRA (the Financial Industry




                                                   9
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 10 of 39




   Regulatory Authority) or the SEC as a financial advisor or asset manager. In addition, Mr.

   Buckley and Top Gun Options, LLC are not registered with Florida’s Office of Financial

   Regulation as managers of securities or associated persons for securities management.

          53.     On information and belief, Mr. Buckley and/or Top Gun Options, has been

   operating several brokerage accounts for individuals, either “on the side” or through his “one-on-

   one” private coaching subscriptions. Said operation and management of brokerage accounts on

   behalf of individuals is believed to be illegal pursuant to the Investment Advisors Act of 1940

   and Florida Statute Sec. 517.021 et seq.

          54.     For example, the following screenshot image taken from 2021 depicts some of the

   many account logins Counterclaim-Defendants have access to with E*Trade Financial.




                                                   10
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 11 of 39




              55.   In addition, Counterclaim-Defendants’ theory of trading and teaching is based

   upon objectively extremist views. For example, Mr. Buckley has made threats to burn his

   passport and leave the country if Joe Biden were to be elected, called Chief Justice Roberts a

   domestic enemy, advocated for the murder of journalists or those in the White House Press Corp,

   appealed for a U.S. civil war, referring to the Covid-19 pandemic as a “plandemic,” among other

   arguably atrocious statements.

              56.   It is alleged herein that no known trading professionals rely on extremist views or

   violent views of political occurrences to predict the market, unlike Mr. Buckley. It is alleged

   herein that Top Gun Options, LLC, under the leadership of Mr. Buckley is more akin to a cult of

   disreputable belief systems, than actual trading recommendations based upon objective market

   factors.

   D. Background on Counterclaim-Defendant Susan Buckley

              57.   Counterclaim-Defendant Susan Buckley is, on information and belief, a co-

   manager of Top Gun Options, LLC, according to a May 2021 filing with the Florida Secretary of

   State. Ms. Buckley is also believed to have been Mr. Buckley’s spouse during the relevant time

   period of this counterclaim, or 2016 through 2020.

              58.   From at least 2014 through 2016, Top Gun Options, LLC was a subsidiary of

   Strike Fighter Financial, LLC. Susan Buckley, on information and belief, is a 50% owner of

   Strike Fighter Financial, LLC, according to IRS tax returns.

              59.   Subsequent to 2016, it is believed that all gross revenue from Top Gun Options,

   LLC is transferred to Strike Fighter Financial, LLC. As such, Susan Buckley is sued herein in

   her official capacity as to Top Gun Options, LLC. Ms. Susan Buckley is also the vice president

   of Strike Fighter Financial, LLC.




                                                     11
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 12 of 39




           60.     Counterclaim-Defendant Ms. Buckley also manages and promotes the Top Gun

   Options affiliate program where internet marketers are paid commissions to promote Top Gun

   Options, LLC’s products and to promote its alleged investment performance via social media and

   mass emails.

           61.     Ms. Susan Buckley is not believed to be licensed by FINRA (the Financial

   Industry Regulatory Authority) or the SEC as a financial advisor or asset manager. In addition,

   Ms. Buckley is not, on information and belief, registered with Florida’s Office of Financial

   Regulation as managers of securities or associated persons for securities management.

           62.     Ms. Susan Buckley’s relative(s) are believed and herein alleged to have filed

   incomplete or potentially untruthful tax returns for calendar years 2014-2016 for Top Gun

   Options, which resulted in unpaid tax liens for those years until December 2020.

           63.     Said relatives have also been disclosed as quasi-experts in the underlying case

   against Mr. Moore, and share an office with Top Gun Options, LLC, according to the Florida

   Secretary of State, which further indicates and demonstrates the scams and wrongdoing alleged

   herein are believed to be part of a close-nit family operation between Counterclaim-Defendants

   and their relatives.

           64.     On information and belief, Ms. Susan Buckley is responsible for the acts and

   omissions alleged herein as violations of FDUTPA given her capacity as a manager, owner,

   director, and vice president of Top Gun Options, LLC, and/or Strike Fighter Financial, LLC,

   specifically in her several roles of creating revenue and thereby is complicit in the violations of

   law alleged herein that amount to consumer fraud.

           65.     Counterclaim-Defendants, have also consistently touted that they have

   connections to persons in high levels of our federal government, who provide Counterclaim-




                                                    12
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 13 of 39




   Defendants with insider information of likely government actions.

          66.      For example, in April of 2017, Mr. Buckley wrote to his private Top Gun Options

   members, “I’m keeping my powder dry for now. I think there might be a short-term cruise

   missile strike…I’ll know more after the meeting with the Chinese president. I have a buddy who

   is a White House aid from the Pentagon, so he’s tapped into a lot of this stuff. Also a TGO

   member.”

          67.      As recently as May 17, 2021, Mr. Buckley stated, “This phone right here

   [Buckley’s phone] is priceless. I’ve got buddies in the Pentagon, I got buddies at the time who

   was [sic] at the White House…my network is ginormous. I knew what the intelligence that he

   [Trump] was getting.”

          68.      To the extent Counterclaim-Defendants are receiving insider knowledge about

   U.S. or foreign intelligence matters, as Mr. Buckley clearly claims, and sharing this information

   for their and their subscriber’s profit, then Counterclaim-Defendants are guilty of violating SEC

   regulations against insider trading. (See Dirks v. Securities & Exchange Commission, 463 U.S.

   646 (1983)). It is alleged herein that other, criminal violations may also be at hand given these

   statements, which are not subject to this counterclaim. (See Espionage Act codified at 18 U.S.C.

   §§ 793, 798).

          69.      To the extent government officials did not and have never provided

   Counterclaim-Defendants with non-public information for the use of trading or purchasing

   securities, then Counterclaim-Defendants are in violation of FDUTPA for explicit

   misrepresentations of fact, and fraudulent inducement in a money-making scheme by falsely

   claiming illegal insider information and access.




                                                      13
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 14 of 39




                                             COUNT I
                                       Violation of FDUTPA
                                 Florida Statute Sec. 501.202 et seq.
                                 As To All Counterclaim-Defendants

          70.     Mr. Moore incorporates paragraphs 1 through 69 as though fully set forth herein.

          71.     FDUTPA was created in part with the purpose to “[p]rotect the consuming public

   and legitimate business enterprises from those who engage in unfair methods of competition, or

   unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

   See Fla. Stat. Sec. 501.202(2).

          72.     FDUTPA even specifically defines violations to mean, “ (a) Any rules

   promulgated pursuant to the Federal Trade Commission Act, 15 U.S. C. ss. 41 et seq. (b) The

   standards of fairness and deception set forth and interpreted by the Federal Trade Commission or

   the federal courts; or (c) Any law, statute, rule regulation, or ordinance which proscribes the

   unfair methods of competition, or unfair, deceptive, or unconscionable acts or practices.”

          73.     In fact, FDUTPA has been referred to as Florida’s “Little FTC Act” given the

   weight and deference the statute places on violations of FTC regulations.

   1. False and Deceptive Practices regarding Trading Profit from 2016-2020

          74.     From approximately 2016 until, on information and belief, present day,

   Counterclaim-Defendants have been falsely, deceptively and unfairly proclaiming their success

   as trading educators, investors, and financial service persons in the course of their business

   operations.

          75.     For example, Counterclaim-Defendants proclaimed on a YouTube video on

   September 6, 2017, that their trading results for calendar year 2016 were as follows:




                                                    14
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 15 of 39




   (https://www.youtube.com/watch?v=ME47h2pnivA&list=PLFuOfPJW97dbgR1o_em7hwBEpP

   bomgtiA&index=512, last accessed August 22, 2021).

          76.     In addition, Counterclaim-Defendants stated that these alleged, enormous gains

   represented a 102% gain in profits for one portfolio, and 112% gain in another portfolio.

          77.     On information and belief, Counterclaim-Defendants, never traded with real

   money in the live market for the entire calendar year of 2016. 2 At no point have Counterclaim-

   Defendants disclosed to consumers the material fact that they never traded in the live market

   with real currency during 2016 in their website advertisements or disclaimers.

          78.     In 2018, Counterclaim-Defendants claimed that their end-of-year results for


   2
    When Counterclaim-Plaintiff Mr. Moore pleads on “information and belief” as to
   Counterclaim-Defendants’ actual trades in any calendar year in this counterclaim, he does so on
   the basis of reviewed brokerage statements and tax documents for Counterclaim-Defendants
   from E*Trade for calendar years 2015-2020, obtained via subpoena.


                                                  15
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 16 of 39




   calendar year 2017 were as follows:




          79.     Again, Counterclaim-Defendants proclaim to the public via their webpage that

   three portfolios earned $409,717.00 in actual monetary profit.

          80.     On information and belief, Counterclaim-Defendants only began trading again in

   the live market after Mr. Moore published his first article in early June of 2017.

          81.     On information and belief, Counterclaim-Defendants actual trading results were

   as follows for calendar year 2017: Counterclaim-Defendant Mr. Buckley made a handful of

   trades for a year-end loss of approximately $750.00, and Counterclaim-Defendant Ms. Susan

   Buckley ended the year with a loss of approximately $200.00, with minimal live trading.

          82.     Mr. Moore believes and thereon alleges herein that Counterclaim-Defendants

   have not shared with the public their losing trades in the live market, which is a material, and

   deceptive omission.

          83.     For calendar year 2018, Counterclaim-Defendants marketed their trading profits

   as follows on their website in 2019:




                                                   16
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 17 of 39




          84.     On information and belief, Counterclaim-Defendants did not engage in any actual

   trading in the live market in 2018. At no point have Counterclaim-Defendants disclosed the

   material fact that they never traded in the live market with real currency during 2018 in their

   website advertisements or disclaimers to their subscribers or to the public.

          85.     For calendar year 2019, Mr. Moore does not have evidence of proclaimed success

   from Counterclaim-Defendants’ marketing online at this time, however on information and

   belief, Counterclaim-Defendants claimed market success for that year.

          86.     On information and belief, none of the Counterclaim-Defendants performed any

   actual trading in 2019 in the live market with real money.

          87.     For calendar year 2020, Counterclaim-Defendants claimed the following with

   respect to their alleged, tremendous success:




          88.     As such, Counterclaim-Defendants marketed their profits as $1,867,400.00 in


                                                   17
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 18 of 39




   portfolio gains from their simulated trading accounts.

          89.     Counterclaim-Defendants claim that 2020 was their best year ever, publicly and in

   pleadings in the underlying case.

          90.     Counterclaim-Defendants even made the following, outrageous claim in

   November of 2020:




          91.     As shown above, Counterclaim-Defendants claim that all of their trades are real

   and documented. On information and belief, they are not, and such claims are false, misleading

   and material misrepresentations of fact that are deceptive to the average consumer.

          92.     In fact, on information and belief, Counterclaim-Defendants began actually

   trading again in the live market approximately a week before filing their frivolous complaint

   against Mr. Moore on or about May of 2020.

          93.     However, on information and belief, Counterclaim-Defendants’ true market

   results for calendar year 2020 were as follows: Counterclaim-Defendant Mr. Buckley ended his

   2020 year with a loss of approximately $140,000.00 and Counterclaim-Defendant Ms. Buckley


                                                   18
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 19 of 39




   ended her year with an approximate $200,000.00 loss.

           94.     In sum, from 2016 though the end of the year 2020, Counterclaim-Defendants

   have misled its customers, consumers, and the public at large with what is alleged to be material,

   false claims about their trading profits and trading ability, through deceptive and unfair trade

   practices alleged in this section.

           95.     On information and belief, on the rare occasions that the Counterclaim-

   Defendants have traded, it has been at a loss and mostly a significant loss for calendar years

   2015-2020.

           96.     When consumers like Mr. Moore and others have asked for verified, live trading

   results, Counterclaim-Defendants have falsely claimed that providing actual brokerage

   statements would be a violation of law.

           97.     Counterclaim-Defendants, specifically Mr. Buckley, have made this false claim to

   consumers because Counterclaim-Defendants either 1) had no real trades to show, but if they did,

   2) they showed substantial and humiliating losses, especially for calendar year 2020.

           98.     On information and belief, Counterclaim-Defendants’ real trading record is so

   vastly worse than the advertising and marketing that they claim for fake trades because 1)

   Counterclaim-Defendants are depositing simulated money into their simulated accounts and

   hiding simulated losses, 2) Counterclaim-Defendants have several dozen simulated accounts and

   only show the ones that show wins, and/or 3) they are trading in hindsight as some of their

   statements suggest.

   This is alleged to be a deceptive practice as well because Counterclaim-Defendants claim

   consistent, unrealistic wins that on information and belief, cannot even be achieved by




                                                    19
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 20 of 39




   professional, expert investors or hedge fund managers. 3

   2. Counterclaim-Defendants’ Use of Testimonials

          99.       Counterclaim-Defendants’ earnings claims are false or unsubstantiated. On

   information and belief, Counterclaim-Defendants’ strategy does not work as advertised, and the

   Counterclaim-Defendants do not track the trading performance of their customers, and have no

   data that would allow them to predict the performance of their customers.

          100.      In fact, an alleged consumer by the name of “Joel Gilbert” from Facebook claims

   that from February to March 11, 2020, he earned $260,000.00.

          101.      However, Joel Gilbert’s profile on Facebook is largely blank, with the exception

   of liking Top Gun Options, LLC and a sports team. Therefore, on information and belief,

   testimonials like Joel Gilbert’s that Counterclaim-Defendants post are believed to be fake and

   false reviews.

          102.      In another example, a customer by the name of “Ms. Tamara Post” has

   proclaimed significant trading success with Counterclaim-Defendants’ investment services (over

   470% investment returns “in only a few days,” in February of 2020).

          103.      Counterclaim-Defendants also asked Ms. Post to provide “reputational repair”

   work for them in the underlying action. However, Ms. Post was not paid any money—rather,

   she was given free services from Counterclaim-Defendant Ms. Susan Buckley shortly before

   Plaintiffs filed their original complaint, but after retaining Charles Lee Mudd, Esq.




   3
    For example, for calendar years 2016 through 2020, hedge funds saw an average of 6.55%
   growth per calendar year. See Mark J. Perry, “The SP 500 Index Out-Performed Hedge Funds
   Over the Last 10 Years. And It Wasn’t Even Close,” The American Enterprise Institute (January
   7, 2021), (https://www.aei.org/carpe-diem/the-sp-500-index-out-performed-hedge-funds-over-
   the-last-10-years-and-it-wasnt-even-close/). Counterclaim-Defendants, however, claim they
   outperform hedge fund managers by multiples of ten to forty times, as outlined supra.


                                                    20
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 21 of 39




          104.    The only known work that Ms. Post did was post a nasty, false and defamatory

   comment about Mr. Moore accusing him of being an extortionist on Mr. Moore’s website years

   ago, and claiming she doubled her portfolio size with Counterclaim-Defendants.

          105.    In addition, Ms. Post has no known reputational repair experience, and declared

   herself to be fully disabled and unable to work at all when she sued her insurance company in

   2001. See the complaint in Tamara Post v. National Life Insurance Co., Case No. 2:99:-cv-

   00613-PGC, D.E. 5, p. 2 (C.D. Utah, June 28, 2001). To the extent she is now able to work, she

   didn’t do so for money, but rather at the urging of providing false testimonials for Counterclaim-

   Defendants.

          106.    Ms. Post’s testimonials and conduct towards Counterclaim-Plaintiff Mr. Moore at

   the request of Plaintiffs are alleged herein to be false, deceptive, unfair and the pattern and

   practice of Counterclaim-Defendants with respect to testimonials and their affiliate program.

          107.    Counterclaim-Defendants routinely boast of their alleged client testimonials,

   without stating a necessary disclaimer that any such results, if truthful, are not verified and not

   representative of the performance that reasonable consumers can expect to achieve. (See e.g.

   Exhibit A).

          108.    Using false or fabricated results in a testimonial is also a violation of FTC rules

   and regulations pursuant to Section 5(a) of 15 U.S.C. Sec. 45(a).

   3. Counterclaim-Defendants’ False and Misleading Promises to Consumers

          109.    Adding to their deceptive and untruthful business practices, Counterclaim-

   Defendants have induced others to subscribe to their business by promising actual profits in the

   live market.

          110.    For example, Counterclaim-Defendants routinely make statements to the public at




                                                    21
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 22 of 39




   large that their program makes real people actual money in the live market, such as: “The fastest

   way to experience huge profit potential with options;” “Learn how YOU can trade weekly

   options for quick profits;” “[T]OPGUN Options members used their Full Throttle training to

   become millionaires;” and their subscribers are “making an average of $16,000.00 every month.”

          111.    Counterclaim-Defendants targets everyday Americans and the consuming public

   with statements like, “You make sure your kids have everything they need. That their education

   is taken care of, no matter what. You pay off their college tuition ahead of time, and set up the

   grandkids forever, and then you can retire on your own terms,” (emphasis in the original), the

   full statement from the year 2020 is produced below:




   (See https://go.topgunoptions.com/go, last accessed on August 21, 2021). 4


   4
    Between approximately August 18, 2021, and August 21, 2021, Counterclaim-Defendants
   substantially modified the webpage.


                                                  22
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 23 of 39




          112.    As alleged above, Counterclaim-Defendants have not made profits from 2016

   through 2020 in the live market, and have only suffered substantial investment losses when

   trading live with real money. As such, the advertisement of their money-making skills to the

   public are alleged to be deceptive, misleading and material misrepresentations of fact.

          113.    In addition, Counterclaim-Defendant Mr. Buckley states on Top Gun Options,

   LLC’s website that he has “30 years of successful trading.” This is a false allegation of fact, and

   is a misrepresentation of his abilities that is used to deceptively induce uninformed members of

   the public to pay for Counterclaim-Defendants’ services.

          114.    Counterclaim-Defendant Mr. Buckley has attempted to bolster the appearance of

   his wealth and power with public false statements about the worth and square footage of his

   home, happiness of his marriage, and with statements that he has “been God,” and came back

   from “being God” while doing an (illegal) Class I controlled substance (Ibogaine) in a foreign

   country, and by having more guns than your “local RCM unit.”

          These statements are alleged herein to be typical of investment educators Mr. Moore

   reviews who portray themselves in the best, most powerful light possible in order to attract

   unwitting subscribers under false pretenses to subscribe to their services.

          115.    In February of 2020, Counterclaim-Defendants Mr. Buckley and Top Gun

   Options, LLC, posted the following as to why the consuming public should listen to or pay

   money for their services:




                                                   23
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 24 of 39




   (See https://www.youtube.com/watch?v=5tmN5oOVHNE, last accessed August 21, 2021)

          116.    Again, Counterclaim-Defendants have never earned $4 million in profit from

   trading and any claims otherwise are deceptive and unfair practices used to lull reasonable

   consumers into spending thousands of dollars a year with a company whose managers traded at a

   loss for the relevant time period of 2016-2020.

          117.    From 2016 through 2020 based on IRS tax returns, it is believed and therefore

   alleged herein that Counterclaim-Defendants have defrauded the consuming public out of over

   $3,000,000.00 dollars based on these material misrepresentations of their trading success and

   deceptive and unfair trade practices.

          118.    Because Counterclaim-Defendants have been operating their business with these

   and other deceptive and unfair business practices since approximately 2011, it is alleged on

   information that a more accurate figure of the amount of profit from their wrongful conduct

   exceeds $6,000,000.00.


                                                     24
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 25 of 39




          119.    As stated supra paragraphs 65 through 69, it is alleged that Counterclaim-

   Defendants promise access to insider or non-public information by means of communications

   with persons in high levels of our federal government.

          120.    As such, Counterclaim-Defendants illegally market and promote their expertise

   on the basis of what would be considered a violation of SEC insider trading regulations. It is

   further alleged based on case law that Counterclaim-Defendants are guilty of violating SEC

   insider trading regulations, which would be a violation of FDUTPA as well.

   4. Counterclaim-Defendants’ Deceptive and Unfair Advertising Practices

          121.    Under FTC guidelines and Section 5(a) of the FTC Act, 15 U.S.C. Sec. 45(a), an

   advertisement or marketing is deceptive when it contains statement-or omits information- that is

   likely to mislead consumers acting reasonably under the circumstances and is important to a

   consumer’s decision to buy or use the product. See FTC Policy Statement on Deception; In

   re Cliffdale Associates , Inc ., 103 F.T.C. 110, 165 (1984); accord F.T.C. v. Verity Int'l Ltd., 443

   F.3d 48, 63 (2d Cir. 2006); F.T.C. v. Cyberspace.Com LLC, 453 F.3d 1196, 1199 (9th Cir.

   2006); Federal Trade Commission v. Cantkier, 767 F. Supp. 2d 147, 151-52 (D.D.C. 2011).

          122.    Counterclaim-Defendants place a disclaimer at the bottom of their advertisement

   that appears as follows from years 2016 to 2020:




                                                    25
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 26 of 39




                                                     5



             123.   Counterclaim-Defendants deliberately violate FTC guidelines that require

   disclaimers to prevent deception, in that necessary disclaimers must be clearly and prominently

   placed.

             124.   Counterclaim-Defendants fail to place their disclaimer prominently, it is not in

   close proximity to the trading results they claim to have, and the size, font, and color of the

   disclaimer renders it unreadable to someone with 20/20 vision.

             125.   Furthermore, the disclaimer does not state 1) that Counterclaim-Defendants have

   only traded approximately eleven months from years 2015 through 2020, or that 2) when

   Counterclaim-Defendants have traded, it has been at a significant loss, based on actual trades.

   This lack of disclaimer is alleged herein to be a material omission that is deceptive and



   5
    This capture was taken from an adobe document that was magnified at 100%, or the length and
   width of a standard letter that would result from printing the advertisement from Top Gun
   Options, LLC’s website. Online version available at
   https://web.archive.org/web/20191216021430/go.topgunoptions.com/getft (last accessed August
   22, 2021).


                                                     26
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 27 of 39




   misleading to the reasonable consumer.

          126.    Counterclaim-Defendants also fail to consistently post a necessary disclaimer

   about their paper or fake trades when marketing their alleged successes. (See Exhibit A).

          127.    This enriches Counterclaim-Defendants directly as any reasonable consumer

   would believe that they too can earn millions of dollars in a month (see image at paragraph 90),

   and therefore pay subscription fees to Counterclaim-Defendants.

          128.    In addition, as stated supra paragraphs 51 through 54, Counterclaim-Defendants

   have for a period of time uncertain between 2016 and 2020, advertised one-on-one coaching to

   individuals in private sessions to advise them on their individualized investment goals and

   strategies. (See Exhibit B, available at https://go.topgunoptions.com/club, last accessed on

   August 21, 2021).

          129.    Such conduct is alleged herein to be a violation of the Investment Advisers Act of

   1940, § 202(a)(11) and subdivision D of that section because Counterclaim-Defendants provide

   investment advice that is individualized, and specified to subscriber’s needs, without

   Counterclaim-Defendants being registered investment advisors with FINRA or any

   governmental agency for licensing or registration. See 15 U.S.C. Sec. 80(b); Lowe v. Securities

   & Exchange Commission, 472 U.S. 181 (1985).

          130.    Mr. Moore is a “consumer” as defined by FDUTPA under Fla. Stat. Sec. 501.203.

          131.    Mr. Moore’s readers of his articles located at tradingschools.org are consumers as

   defined by Section 501.203.

          132.    The general public at large (or those on the internet) are “consumers” as defined

   by Section 501.203.

          133.    An entity does not have to be a consumer to bring a FDUTPA claim, but injury




                                                   27
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 28 of 39




   must be alleged against or to consumers. See Caribbean Cruise Line, Inc. v. Better Bus. Bureau

   of Palm Beach Cty., Inc., 169 So. 164, 169 ( Fla. 4th DCA 2015). 6

           134.    Counterclaim-Defendants are engaged in commerce, as defined by FDUTPA, and

   their acts arise in the State of Florida.

           135.    Counterclaim-Defendants’ practices outlined supra are unfair in that they are

   unethical, unscrupulous and substantially injurious to consumers, as outlined in Rollins, Inc. v.

   Butland, 951 So. 2d 860, 869 (Fla. 2d DCA 2006).

           136.    Counterclaim-Defendants’ practices outlined supra are deceptive because they are

   material misrepresentations, omissions and because Counterclaim-Defendants deliberately

   mislead consumers acting reasonably under the circumstances. (See Zlotnick v. Premier Sales

   Grp., Inc., 480 F.3d 1281, 1284 (11th Cir. 2007).

           137.    The deceptive, unfair and misleading practices and statements outlined supra for

   Count One have caused harm to Mr. Moore as his mission is to root out and uncover fraud in the

   trading education industry.

           138.    Counterclaim-Defendants have intentionally misled Mr. Moore about their trading

   success. Mr. Moore was only able to recently verify the truth of Counterclaim-Defendants’

   actions, statements and deceptive and unfair trade practices, given Counterclaim-Defendants’

   trading records.

           139.    As such, Counterclaim-Defendants’ material misrepresentations, omissions,

   deceptive and unfair trade practices have harmed Mr. Moore from the benefit of conducting his

   work expeditiously and fully for the benefit of his readers, advertisers, affiliates and the public at




   6
    This allegation is now the “law of the case.” See Order on Defendants’ 12(b)(6) Motion, [D.E.
   94], ordered on July 26, 2021, at p. 17.


                                                    28
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 29 of 39




   large.

            140.   Counterclaim-Defendants have also harmed Mr. Moore’s readership base

   (consumers under FDUTPA) by falsely proclaiming to be successful traders with a “proven”

   track record. Mr. Moore’s readership base are susceptible to Counterclaim-Defendants’ false

   claims, material omissions and misrepresentations. As such, his readership is therefore alleged to

   have been harmed as they reasonably rely on Counterclaim-Defendants’ materially misleading

   statements and omissions in making trading education service decisions or subscriptions.

            141.   Counterclaim-Defendants have also harmed Mr. Moore’s affiliates with their

   unfair business practices, as Mr. Moore’s affiliates have shown one year of actual trading results,

   whereas Counterclaim-Defendants mislead the public into thinking their results are real or

   verifiable, to which Mr. Moore alleges they are not, as advertised.

            142.   As such, Counterclaim-Defendants’ material misrepresentations and omissions

   drive business away from Mr. Moore’s affiliates (also consumers under FDUTPA) who do not

   engage in deceptive or unfair practices, and towards vendors like Counterclaim-Defendants.

            143.   Counterclaim-Defendants have falsely induced their own customer base into

   paying thousands of dollars for yearly subscriptions to a trading service offered by “traders”

   (Counterclaim-Defendants) who have not traded for substantial lengths of time, do not reveal the

   truth about their trading, and in fact lie about their successes, is alleged to manipulate fake trades

   and make promises of huge profits, in an amount over $3,000,000.00.

            144.   Current, past, and future subscribers to Counterclaim-Defendants’ services have

   suffered harm, and will continue to suffer harm unless and until corrective action in the form of

   injunctive relief is taken.

            145.   Counterclaim-Defendants have and are continuing to mislead the public with their




                                                     29
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 30 of 39




   intentional misrepresentations, unverified trading history, and their trading experience and

   profitability in order to obtain thousands of dollars from the general public as subscribers, and

   will continue to harm the public at large, unless and until the injunctive relief sought in this

   action is taken.

          146.    The acts and omissions described in this Count constitute unfair methods of

   competition, unfair and/or deceptive practices in the conduct of commerce, and violative of

   Section 5(a) of the Federal Trade Commission Act, 15 U.S.C. Sec. 45(a). See Fla Stat. Sec.

   501.204.

          147.    As a direct result of Counterclaim-Defendants statements, acts and practices

   described herein, Mr. Moore has expended money on corrective advertising, which constitutes

   actual damages under FDUTPA.

          148.    As such, Mr. Moore makes a claim for damages permissible under FDUTPA,

   including attorneys’ fees should he prevail on his causes of action under FDUTPA, in addition to

   injunctive relief, as outlined infra in Mr. Moore’s prayer for damages.

                                        PRAYER FOR RELIEF

          Defendant/Counterclaim-Plaintiff Mr. Moore prays for the following relief:

                  a)      An award of actual damages in the amount to be determined at trial in this

                          case;

                  b)      An award of attorneys’ fees and costs pursuant to Florida Statutes Sections

                          501.211 and 501.2105 in an amount to be determined;

                  c)      Injunctive relief in the form of an order(s) that instruct Counterclaim-

                          Defendants as follows:

                           i.     To cease and desist any one-on-one advisement or instruction on




                                                    30
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 31 of 39




                     securities purchases, investments or trading, absent proper licensing or

                     registration of any manager of Counterclaim-Defendant Top Gun Options,

                     LLC;

                     ii.    To cease and desist the managing of any live brokerage accounts

                     of any individual, absent proper licensing or registration of any manager

                     of Counterclaim-Defendant Top Gun Options, LLC;

                    iii.    Disclaimers need to comply with FTC regulations and/or

                     guidelines;

                    iv.     Removal of all webpages, videos, and marketing materials that

                     lack compliant disclaimers (including those for false or unsubstantiated

                     testimonials). All materials to be removed under this section must be

                     preserved for purposes of litigation or administrative enforcement actions

                     from a U.S. or Floridia regulatory agency, prior to their removal;

                     v.     Removal of statements from all webpages, videos, and marketing

                     materials that Counterclaim-Defendants Mr. Buckley and Top Gun

                     Options have been “successful traders” for thirty years or twenty years.

                     All materials to be removed under this section must be preserved for

                     purposes of litigation or administrative enforcement actions from a U.S. or

                     Floridia regulatory agency, prior to removal;

                    vi.     Notification to all past customers from 2016-2020 sufficient to

                     identify years where no trading existed and when principals did trade

                     during those years, it was at a loss, and to provide contact information for

                     the FTC and SEC complaint webpages;




                                              31
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 32 of 39




                     vii.        All incoming funds to Counterclaim-Defendants immediately be

                       placed into a receivership overseen by this Court until said orders take

                       effect;

                     viii.       Notification to all employees, agents, contractors, and

                       PR/Advertising agencies of any order from this Court granting any of the

                       injunctive relief ordered in this action.

             d)        Any such other and further relief as this Court may deem just and proper.



   Dated: August 23, 2021             Respectfully Submitted,


                                       __/s/ Matthew Fornaro____________
                                       Matthew Fornaro, Esq.
                                       Matthew Fornaro, P.A.
                                       Florida Bar No.: 0650641
                                       mfornaro@fornarolegal.com
                                       11555 Heron Bay Blvd., Ste. 200
                                       Coral Springs, FL 33076
                                       Tel.: (924) 324-3651

                                         /s/Susanne Arani_______________
                                       Susanne Arani, Esq.
                                       Arani Law
                                       Admitted Pro Hac Vice
                                       California Bar No. 238891
                                       susarani@gmail.com
                                       1028 Rosario Lane
                                       Vista, California 92084
                                       Tel.: (760) 331-8426

                                       Attorneys for Defendants Emmett Moore &
                                       Tradingschools.org




                                                  32
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 33 of 39




                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 23, 2021, a true and correct copy of this document was

   electronically filed via CM/ECF system, which will send notice of the electronic filing to all

   counsel of record.


                                                        By: /s/ Matthew Fornaro
                                                        Matthew Fornaro




                                                   33
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 34 of 39




                                  Exhibit A
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 35 of 39
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 36 of 39
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 37 of 39




                                  Exhibit B
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 38 of 39
Case 0:20-cv-61023-RAR Document 101 Entered on FLSD Docket 08/23/2021 Page 39 of 39
